IN THE COURT OF APPEALS OF IOWA

                                     No. 15-1870
                                  Filed July 6, 2017


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

ANTHONY MICHAEL SANDERS,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Black Hawk County, Bradley J.

Harris, Judge.



      Anthony Michael Sanders appeals his mandatory lifetime special

sentence, claiming it violates his constitutional rights. AFFIRMED.



      Matthew R. Metzgar of Rhinehart Law, P.C., Sioux City, for appellant.

      Thomas J. Miller, Attorney General, and Louis S. Sloven, Assistant

Attorney General, for appellee.



      Considered by Tabor, P.J., Mullins, J., and Scott, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206 (2017).
                                          2


SCOTT, Senior Judge.

       Anthony Michael Sanders appeals his mandatory lifetime special

sentence, imposed pursuant to Iowa Code section 903B.1 (2013), resulting from

his conviction of lascivious acts with a child, a class “C” felony, in violation of

Iowa Code section 709.8(2)(a) (2007), a crime he committed while a juvenile.

Sanders claims the imposition of lifetime parole under section 903B.1 on a

juvenile constitutes cruel and unusual punishment pursuant to the Eighth

Amendment of the United States Constitution and article I, section 17 of the Iowa

Constitution, relying upon the categorical differences between adult and juvenile

offenders.   Sanders also claims the mandatory imposition of this special

sentence, as statutorily required, violates State v. Lyle, 854 N.W.2d 378 (Iowa

2014), by divesting a district court of its discretion to impose a lesser sentence.

       Our supreme court recently addressed this issue in State v. Graham, ___

N.W. 2d ___, ___, 2017 WL 2291386, at *10 (Iowa 2017), and reaffirmed that

lifetime special sentences under section 903B.1 do not categorically constitute

cruel and unusual punishment, even when imposed upon criminal defendants

who were juveniles at the time they committed the offense. Thus, we affirm

without further opinion. See Iowa Ct. R. 21.26(1)(c).

       AFFIRMED.